NO.
12-08-00035-CR
 
IN THE COURT OF APPEALS 
 
TWELFTH COURT OF APPEALS DISTRICT
 
TYLER, TEXAS
LEON KENTRELLE HEARD,       §                      APPEAL FROM THE 114TH
APPELLANT
 
V.        §                      JUDICIAL DISTRICT COURT OF
 
THE STATE OF TEXAS,
APPELLEE   §                      SMITH
COUNTY, TEXAS
                                                                                                                                                           

MEMORANDUM OPINION
PER CURIAM
            Appellant
pleaded guilty to the offense of burglary of a habitation.  The trial court assessed punishment at
imprisonment for ten years and a ten thousand dollar fine.  We have received the trial court’s
certification showing that Appellant waived his right to appeal.  See Tex.
R. App. P. 25.2(d).  Accordingly,
the appeal is dismissed for want of jurisdiction.
Opinion delivered January 31,
2008.
Panel consisted of Worthen,
C.J., Griffith, J., and Hoyle, J.
 
 
 
 
(DO NOT PUBLISH)